Supplement dated March 23, 2009 to the Buffalo Funds® Prospectus and Statement of Additional Information (“SAI”) dated July 30, 2008 Buffalo Large Cap Fund The Board of Trustees of Buffalo Funds has approved a revision to the definition of large capitalization companies for purposes of the Buffalo Large Cap Fund’s investment strategies. Effective May 22, 2009, the first paragraph under the “Buffalo Large Cap Fund – Principal Investments and Investment Strategies” section of the Buffalo Funds’ prospectus is revised as follows: The Buffalo Large Cap Fund normally invests at least 80% of its net assets in domestic common stocks and other equity securities of large capitalization (“large cap”) companies.The Buffalo Large Cap Fund considers a company to be a large cap company if, at the time of purchase by the Fund, it has a market capitalization greater than or equal to the lesser of (1) $10 billion, or (2) the median market capitalization of companies in the S&P
